DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/28/2022.
           Claims 1-19 are currently pending.
           Claims 3, 5, 11-13, 15-17and 19 have been amended.            Claim 20 has been cancelled.
           Claims 1 and 11-13 are independent claims.

Reasons for Allowance
2.        Claims 1-18 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-12 were allowed, the reasons for allowance were indicated in the previous office action submitted on 3/28/2022. 
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 13, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…determine a phase angle shift of the waveform of first voltage with respect to [[a]] the waveform of second voltage at [[a]] the rectifier in the power converter or a power supply for the power converter; determine magnitude of the waveform of first voltage; and determine, based on at least one of the magnitude and the phase angle shift, a parameter indicative of a health condition of the DC-link capacitor.” in combination with all other elements as claimed in claim 13. 

          As to claim(s) 14-19, the claims are allowed as they further limit allowed claim 12.
     

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Tateda (U.S Pat. 10401415) discloses a motor drive apparatus includes a converter, a DC link capacitor, a plurality of inverters, a diagnosis command unit configured to give a command to one of the plurality of inverters to perform power conversion, an AC voltage detection unit configured to detect a peak value of AC voltage on an AC input side of the converter, a DC voltage detection unit configured to detect a value of DC voltage across the DC link capacitor, a calculation unit to calculate a difference between the value of DC voltage and the peak value of AC voltage, a storage unit configured to store the difference in association with the inverters, and a leakage current determination unit configured to determine that the inverter associated with the largest of the differences stored in the storage unit is the inverter that has caused the largest leakage current (see specification for more details).              Tao (U.S Pub. 20180062557) discloses an adjustable speed drive (ASD) circuit includes a rectifier bridge to convert an AC power input to a DC power, a DC link coupled to the rectifier bridge to receive the DC power, a DC link capacitor bank comprising at least first and second capacitors connected to the DC link, each capacitor having a capacitor voltage thereacross, and a protection circuit including a detection circuit configured to detect a short circuit on one or more of the first and second capacitors of the DC link capacitor bank and generate an action signal upon detection of a short circuit on one or more of the first and second capacitors of the DC link capacitor bank. The ASD circuit also includes an action circuit in operable communication with the detection circuit and configured to cause a short circuit across the DC link upon receiving the action signal from the detection circuit. (see specification for more details).
             Chung (U.S Pub. 20140347896) discloses a dc link module for a power circuit includes a first connector for connecting to a first power conversion circuit, a second connector for connecting to a second power conversion circuit, wherein the second power conversion circuit is connected to a load circuit arranged to at least intermittently operate as a power source to the power circuit, at least one dc link capacitors arranged between said first connector and said second connector for processing a voltage signal received at said first connector or said second connector, and at least one voltage compensation circuits arranged between said first connector and said second connector, said one or more voltage compensation circuits arranged to generate a voltage signal (see specification for more details).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/4/2022